Case 3:19-cv-14228-BRM-LHG Document 28 Filed 08/19/19 Page 1 of 2 PagelD: 306

 

State of New Jersey
Puiue D, Mureuy OFFICE OF THE ATTORNEY GENERAL Gureir S.GREwAL
Governor DEPARTMENT OF Law anp PUBLIC SAFETY Attorney General
Division oF Law
Sueina Y. Ourver 25 Market STREET Micuetce L. MILLER
Li. Gavermar PO Box 112 Director

Trentox. NJ 08625-06112

August 19, 2019
VIA ECF

Honorable Brian R. Martinotti

United States District Court Judge

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

RE: Americans for Prosperity vs. Gurbir
Grewal, et al.
Civil Action No.: 3:19-cv-14228

Dear Judge Martinotti;

This office represents the Defendants in the above-
captioned matter. Defendants’ brief in opposition to Plaintiff's
motion for a preliminary injunction is due on August 20, 2019. We
respectfully request, with the consent of Plaintiff’s counsel,
that the Court permit the Defendants to file a brief of 45 pages,
rather than the 40 pages allowed under L. Civ. R. 7.2({b).
Defendants make this request so that, among other things, we can
fully provide the Court with important background information
concerning the development of, and the policies behind $150, and
allow Defendants to explain in full their proposed construction of
the provisions of $150 being challenged in Plaintiff's
application. Considering the significance of the statute being
challenged in this case, Defendants respectfully submit that this
modest extension request is warranted.

New Jersey Is An Equal Opportunity Employer « Printed on Reevcled Paper and Reevelabie

 
Case 3:19-cv-14228-BRM-LHG Document 28 Filed 08/19/19 Page 2 of 2 PagelD: 307

August 19, 2019
Page 2

Thank you for your consideration of this request.

Respectfully yours,
GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

By: /s/Stuart M, Feinblatt
Stuart M, Feinblatt
Assistant Attorney General

cc: All Counsel of Record

hata) 2/9/2019

SO ORDERED.

bu Wef-

Honorable Brian R. Martinotti

 
